IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00132-CR

DEWAYNE DOUGLAS WILLIS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 66th District Court
                                Hill County, Texas
                               Trial Court No. 36,355


                           MEMORANDUM OPINION


       Dewayne Douglas Willis was convicted of the offense of theft over $1,500 but less

than $20,000. The trial court found the enhancement paragraphs to be true and assessed

punishment at twenty years confinement and a $10,000 fine. We affirm.

       Willis’s appointed counsel filed an Anders brief asserting that she has diligently

reviewed the appellate record and that, in her opinion, the appeal is frivolous. See

Anders v. California, 386 U.S. 738 (1967). Counsel informed Willis of his right to submit a

brief on his own behalf. Willis did not file a brief, and the State did not file a response.
Counsel's brief evidences a professional evaluation of the record for error, and we

conclude that counsel performed the duties required of appointed counsel. See Anders

v. California, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see

also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An

appeal is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact."

McCoy v. Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire

record in this appeal, we determine the appeal to be wholly frivolous. See Bledsoe v.

State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial

court's judgment.

        Counsel's request that she be allowed to withdraw from representation of Willis

is granted. Additionally, counsel must send Willis a copy of our decision, notify Willis

of his right to file a pro se petition for discretionary review, and send this Court a letter

certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4. TEX. R.

APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n. 22.




                                           AL SCOGGINS
                                           Justice




Willis v. State                                                                         Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion granted
Opinion delivered and filed November 29, 2012
Do not publish
[CR25]




Willis v. State                                 Page 3